                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JIMMY R. PRESLEY,                           :
     Plaintiff,                             :       CIVIL ACTION
                                            :
       v.                                   :
                                            :
COMMISSIONER OF THE SOCIAL                  :       No. 18-4353
SECURITY ADMINISTRATION,                    :
     Defendant.                             :

                                 ORDER AND JUDGMENT

       AND NOW, this 9th day of April, 2019, upon consideration of Plaintiff Jimmy R.

Presley’s Brief and Statement of Issues in Support of his Request for Review (doc. 10), the

Commissioner’s Response (doc. 11), and Presley’s Reply (doc. 12), it is ORDERED:

   1. Plaintiff’s Request for Review is GRANTED;

   2. The matter is REMANDED to the Commissioner for further proceedings consistent with

       this opinion;

   3. JUDGMENT is entered in favor of Plaintiff and against the Commissioner; and

   4. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                     BY THE COURT:


                                                     __/s/ Timothy R. Rice________________
                                                     TIMOTHY R. RICE
                                                     U.S. MAGISTRATE JUDGE
